Mrs. Vivian B. Rust died after her application for a rehearing, but before the rehearing was denied. The court was not aware of the death of Mrs. Rust when *Page 309 
the order was entered refusing a rehearing. Thereafter Mrs. Helen Stricklen, sole surviving heir of Mrs. Rust, filed a petition in which she informed the court of the death of Mrs. Rust, and asked to have the order refusing a rehearing set aside and to have the case remanded, or, in the alternative, to have the case reinstated on the docket of this court in order that she might present her reasons for asking for a rehearing. The order refusing a rehearing is null, because at the time the order was rendered there was no succession representative before the court, representing the succession of Mrs. Rust, against whom the decree was rendered. Louisiana Mutual Insurance Company v. Costa, 32 La.Ann. 1; Cambon Bros. v. Suthon, 148 La. 669, 87 So. 512. There is no reason, however, why the case should be remanded. The proceedings were valid up to and including the decree originally rendered by this court. The only proceeding that is invalid is the refusal of a rehearing. Now that Mrs. Rust's heir and legal representative is before the court, the petition for a rehearing may be acted upon legally. We see no reason for allowing further time for the succession representative to supplement the petition for a rehearing.
It is ordered that Mrs. Helen Stricklen be and she is hereby substituted for Mrs. Vivian B. Rust, deceased, as the party applying for a rehearing.
The order refusing a rehearing rendered on July 8, 1937, being invalid, the order is hereby set aside and the application for the rehearing is now again denied. *Page 310